Grant, J.
(dissenting). I think the court properly-directed a verdict for the defendant. The acts of negligence counted on are high rate of speed, that the train was running backwards, that no lookout was kept at the rear end of the train, that there was a failure to sound the gong, and a failure to have good and sufficient brakes. I find no evidence to sustain any of these allegations. The train was not running backwards, but the motor was pushing two fiat cars and a dump car ahead of it in the usual manner. The flat cars were about 13 feet long, and the dump car about 6 or 7 feet long.- All three cars that were ahead of the motor were not as long as the ordinary passenger car. The cars were loaded with stone, and the motorman stood in the usual place, and had complete view of the track ahead.
Plaintiff had tied himself to a cart, in which he was drawing his brother along the track. He does not state that he was listening for a train or for the sound of the gong. Evidently he and his brother were not. They were playing like boys, heedless of any danger, and not expecting a train. But his little brother in the cart did hear a sound or saw a train,. and gave the alarm. His little brother had time to get out of the cart and get off the track in safety. Plaintiff got off the track, but the wheels of his cart caught somehow in the track. He could not free himself from his harness, and was struck. The only other witness as to the ringing of the gong was Mrs. De Eau, who was a passenger on the passenger car immediately preceding the stone train. The stone train passed her, after which she turned off the highway into a lane, and had gotten to a board fence at the corner of a church, when she heard some one crying. She testified that she heard no gong sounded. She does not testify that she was listening or paying any attention whatever. The motorneer testified that he saw the boys come upon the track, and that he vigorously sounded the gong. We have, then, a case of positive testimony by the witness whose duty it was to sound it, and who detailed all the *659circumstances, that it was sounded. We have in opposition to this two witnesses who simply testify that they did not hear it. Such testimony is worthless, even if there were no testimony that the gong was sounded. It is of a purely negative character, within the decision of McCullough v. Railway Co., 101 Mich. 234 (59 N. W. 618). I discussed this question in Shufelt v. Railroad Co., 96 Mich. 327 (55 N. W. 1013), and cited authorities, and to them I now refer. This case comes squarely within Stewart v. Railroad Co., 119 Mich. 91 (77 N. W. 643), where the conductor, engineer, and fireman testified positively that the whistle was blown and the bell rung, and three witnesses for the plaintiff, who were within hearing distance, testified that they did not hear them.
I find no evidence that this train was running at an unlawful rate of speed.
Shall common carriers, doing business in the ordinary manner provided by law, be liable in damages, where boys sui juris harness themselves to carts, use the railroad track as a playground, and are prevented from getting out of danger by their carts’ getting caught so that they cannot get beyond the reach of danger in time ? I am unwilling to hold such a doctrine. -I concur in what the learned circuit judge said in instructing the jury. After saying that plaintiff was an exceedingly intelligent and bright boy, nearly 15 years of age, the court said:
‘ ‘ This boy testified that without looking there he entered upon this track, determining for himself that because the passenger cars on that road run at half-hour intervals, jumping to the conclusion that no other car would come along there; and the testimony in this case shows that construction trains were running there at irregular intervals, He did not look to see, to go along this track; and when his brother behind him says, ‘ Here is a car coming,’ they have even then time to get off the track. But entering upon this track in this way, for their own amusement, this boy harnessed to this little wagon for the purpose of dragging his brother along this dangerous pathway, after he had gotten off the track, or at the time the little wagon became entangled in some way on the rail, the car struck *660him, and he was pulled in there. What I am to decide is whether entering the track in this way, harnessing himself to this vehicle, dragging his little brother there, he has been guilty of contributory negligence. I have no doubt of it whatever, and when I have no doubt it is contributory negligence it is my duty so to say.”
No witness testified as to the speed of the train. Plaintiff testified:
‘ ‘ Q- How far did the car run after you were knocked, down ?
“A. About 30 feet past me. * * *
“ Q. Did you see the train after it stopped?
“JL Tes, sir. * * * The motor end towards me was about 35 feet past me towards Mt. Clemens.”
The motorman testified that the train did not run over 10 feet after it struck the cart.
This is all the testimony which can be relied upon to show a negligent rate of speed. No negligence can be inferred. It is a fair deduction from the testimony that, the train was not running at the speed of passenger trains. A heavily-loaded train would go farther, after the application of the brakes, than one lightly loaded. Even if the motor stopped 30 or 35 feet beyond where plaintiff was injured, this would not be evidence that the train was running at an unlawful rate of speed. It should be supplemented either by testimony of men of experience, who can judge of the speed of trains, or by testimony showing the distance within which cars loaded as these were can stop, when running at a lawful rate of speed.
The record contains no evidence of gross negligence.
Long, J., did not sit.